Per Curiam.

The court of appeals dismissed for failure to state a claim upon which relief can be granted, apparently on the theory that appellant has an adequate remedy of law by appeal, delayed appeal, or post-conviction relief under R.C. 2953.21 to 2953.23. We affirm on the basis of Noble v. McMaken (1976), 45 Ohio St. 2d 236, 74 O.O. 2d 379, 344 N.E. 2d 129, in which this court held “ ‘that the availability of the post-conviction remedies provided by Sections 2953.21 to 2953.24, inclusive, Revised Code, is ground for denial of’ a writ of habeas corpus,” citing Freeman v. Maxwell (1965), 4 Ohio St. 2d 4, 33 O.O. 2d 2, 210 N.E. 2d 885, certiorari denied (1966), 382 U.S. 1017. Here, appellant offered no evidence of having exhausted his post-conviction remedies.
The judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.